           Case 2:09-cr-00150-JS Document 115 Filed 11/20/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                      :          CRIMINAL ACTION
                                               :
    v.                                         :          No. 09-150
                                               :
 MAHLI GRAY                                    :

                                          ORDER

         AND NOW, this 20th day of November, 2020, upon consideration of Defendant Mahli

Gray’s “Pro Se Motion for Urgent Disposition of Home Confinement and/or Bond Pending the

Supreme Court’s Decision in Borden v. United States” and the Government’s opposition, and for

the reasons stated in the accompanying Memorandum, it is ORDERED the Motion (Document

109) is DENIED without prejudice.



                                                         BY THE COURT:



                                                         /s/ Juan R. Sánchez
                                                         Juan R. Sánchez, C.J.
